Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000825
                                                          02-NOV-2015
                                                          09:33 AM



                            SCWC-14-0000825

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        ROLAND I. KEHANO, SR.,
                   Petitioner/Petitioner-Appellant,

                                  vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0000825; S.P.P. NO. 13-1-0014(2))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and Circuit
              Judge Ayabe in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant Roland I. Kehano,
Sr.’s, application for writ of certiorari filed on September 21,

2015, is hereby rejected.

          DATED:    Honolulu, Hawai#i, November 2, 2015.

Roland I. Kehano, Sr.            /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Bert I. Ayabe